Per Curiam. This is an action instituted before a justice of the peace to recover a sum of money, within the jurisdiction of that court, alleged to be due on account for the price of a lot of staves and cord-bolts. On appeal to the circuit .court, plaintiff recovered judgment for a portion of his demand, and the defendant appealed to this court. The motion for new trial was overruled, and an order was made by the court granting defendant ninety days from that date within which to file his bill of exceptions. The bill of exceptions was signed by the judge within the time allowed, but was not filed with the clerk until after the expiration of that time. Where time is allowed by the court, the bill of exceptions must not only be signed by the judge, but must be filed with the clerk and become a part of the record, before the expiration of the time allowed; otherwise it does not become a part of the record at all. There is nothing before this court for review, as the exceptions were not properly preserved. Judgment affirmed.